DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 4692403 B2) in view of Naitou et al. (US 2013/0062138 A1).
For claim 7, Niwa discloses an electric power steering device 10 comprising:
a front-wheel steering mechanism 30 including a front-wheel steering motor 27, 31 [as a drive source] (page 3, line 51), [wherein the front-wheel steering motor is mounted to a front-wheel rack shaft 24 having opposing ends connected to front wheels Wfr, Wfl of a vehicle, respectively] (fig. 1, page 3, lines 40 – 42); and
a rear-wheel steering mechanism 40 including a rear-wheel steering motor 42 [as a drive source] (page 4, lines 9 – 11),

the rear-wheel steering motor is configured to be a double-inverter three-phase duplex motor, including two three-phase windings and two inverters, each of the two inverters being configured to individually drive one of the two three-phase windings.
Naitou et al. discloses a first embodiment comprising [an electric power steering device 1 includes a motor 10 and a rotary electric machine control device 21] (page 2, paragraph [0022]); [the rotary electric machine control device includes an inverter 30 and a control IC 40, and the rotating electrical machine control device 21 controls electric power supplied to the windings 11, 12, 13 to drive the motor] (page 2, paragraph [0022]) and a second embodiment comprising a motor 50 including [a first system is composed of windings 11, 12, 13, inverter 30, and a pre-driver 42, and a second system is composed of windings 51, 52, 53, inverter 60, and pre-driver 43, the first system and the second system are electrically independent, therefore, even if an electrical abnormally occurs in one system, the motor 50 can be continuously driven by the other system] (page 5, paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the double-inverter three-phase duplex motor of Naitou et al. with the rear-wheel steering motor of Niwa to allow for the motor to be continuously driven when an electrical abnormality occurs, thus reducing overall interruption to occur for the steering device.
For claim 10, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering motor is configured to be a double-inverter three-phase duplex 
For claim 13, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering mechanism includes two front-wheel steering motors 27, 31, each of the two front-wheel steering motors each being configured to be a single-inverter three-phase motor, including a three-phase winding and an inverter configured to drive the three-phase winding] (in view of the modification above, wherein Naitou et al. discloses the use of a single-inverter three-phase duplex motor, page 2, paragraph [0022], which allows for an overall reduction in noise with a simple configuration, thus reducing overall possible damage to other equipment, page 2, paragraph [0004]).
For claim 16, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering mechanism includes two front-wheel steering motors 27, 31] (fig. 1).
Claims 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 4692403 B2) in view of Naitou et al. (US 2013/0062138 A1), and further in view of Takehara et al. (US 5,257,191).
For claim 9, Niwa modified as above does not explicitly disclose the electric power steering device wherein the rear-wheel steering mechanism includes two rear-wheel steering motors.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the first and second motors of Takehara et al. in place of the singular rear wheel motor of Niwa modified as above to allow for a small design to quickly steer the rear wheels and safely maintain in steering conditions.
For claim 12, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering motor is configured to be a double-inverter three-phase duplex motor, including two three-phase windings and two inverters, each of which being configured to individually drive one of the two three-phase windings of the double-inverter three-phase duplex motor of the front-wheel steering motor] (in view of the modification above, page 5, paragraph [0058] of Naitou et al., wherein providing the front-wheel steering motors as a double-inverter three-phase duplex motor would allow the motors to be continuously driven when an electrical abnormality occurs, thus maintaining an overall reduction in interruption to occur for the steering device).
For claim 15, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering mechanism includes two front-wheel steering motors 27, 31, each of the two front-wheel steering motors each being configured to be a single-inverter three-phase motor, including a three-phase winding and an inverter configured to drive the three-phase 
For claim 18, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering mechanism includes two front-wheel steering motors 27, 31] (fig. 1).
Claims 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 4692403 B2) in view of Takehara et al. (US 5,257,191) and Naitou et al. (US 2013/0062138 A1).
For claim 8, Niwa discloses an electric power steering device 10 comprising:
a front-wheel steering mechanism 30 including a front-wheel steering motor 27, 31 [as a drive source] (page 3, line 51), [wherein the front-wheel steering motor is mounted to a front-wheel rack shaft 24 having opposing ends connected to front wheels Wfr, Wfl of a vehicle, respectively] (fig. 1, page 3, lines 40 – 42); and
a rear-wheel steering mechanism 40 including a rear-wheel steering motor 42, [the rear-wheel steering motor serving as a drive source] (page 4, lines 9 – 11),
[wherein the rear-wheel steering motor is mounted to a rear-wheel rack shaft 41 having opposing ends connected to rear wheels Wrl, Wrr of the vehicle, respectively] (fig. 1, page 4, lines 7 – 9), but does not explicitly disclose the rear-wheel steering mechanism includes two rear-wheel steering motors, and 

Takehara et al. discloses a vehicle comprising [a rear wheel steering device B comprises a pair of left and right knuckle arms 11L, 11R connected to corresponding tie rods 12L, 12R and a relay rod 13; a rear wheel steering control mechanism 14 makes the relay rod 13 move in the direction of the axle and thus steers left and right wheels 2L, 2R; control unit 15 is provided to control the rear wheel steering mechanism 14 or, more particularly, to control the operation of first and second motors 37, 48] (col. 3, lines 47 – 57), but does not explicitly disclose 
the two rear-wheel steering motors are configured to be a single-inverter three-phase motor, including a three-phase winding and an inverter configured to drive the three-phase winding.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the first and second motors of Takehara et al. in place of the singular rear wheel motor of Niwa to allow for a small design to quickly steer the rear wheels and safely maintain in steering conditions.
Naitou et al. discloses a first embodiment comprising [an electric power steering device 1 includes a motor 10 and a rotary electric machine control device 21] (page 2, paragraph [0022]); [the rotary electric machine control device includes an inverter 30 and a control IC 40, and the rotating electrical machine control device 21 controls electric power supplied to the windings 11, 12, 13 to drive the motor] (page 2, paragraph [0022]) and a second embodiment comprising a motor 50 including [a first system is composed of windings 11, 12, 13, inverter 30, and a pre-driver 42, and a second system is composed of windings 51, 52, 53, inverter 60, and pre-driver 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the single-inverter three-phase duplex motor of Naitou et al. with the rear-wheel steering motors of Niwa modified as above to allow for [a reduction in noise with a simple configuration, thus reducing overall possible damage to other equipment] (page 2, paragraph [0004]).
For claim 11, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering motor is configured to be a double-inverter three-phase duplex motor, including two three-phase windings and two inverters, each of which being configured to individually drive one of the two three-phase windings of the double-inverter three-phase duplex motor of the front-wheel steering motor] (in view of the modification above, page 5, paragraph [0058] of Naitou et al., wherein providing the front-wheel steering motors as a double-inverter three-phase duplex motor would allow the motors to be continuously driven when an electrical abnormality occurs, thus maintaining an overall reduction in interruption to occur for the steering device).
For claim 14, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering mechanism includes two front-wheel steering motors 27, 31, each of the two front-wheel steering motors each being configured to be a single-inverter three-phase motor, including a three-phase winding and an inverter configured to drive the three-phase winding] (in view of the modification above, wherein Naitou et al. discloses the use of a single-inverter three-phase duplex motor, page 2, paragraph [0022], which allows for an overall 
For claim 17, Niwa modified as above discloses the electric power steering device [wherein the front-wheel steering mechanism includes two front-wheel steering motors 27, 31] (fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 7 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611